Citation Nr: 1325927	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-32 016	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.  The Veteran died in November 2008.  The claimant is the Veteran's widow. 

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the appeal was thereafter transferred to the RO in Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2012, the claimant timely notified the RO that she was not available for the April 2012 videoconference hearing that had been scheduled on her behalf and requested that her hearing be rescheduled.  No further action was taken by the RO on this hearing request before certifying the appeal to the Board later in March 2012.  

The Board finds that the claimant's March 2012 statement acted as good cause for not showing for her video hearing.  See 38 C.F.R. § 20.702 (2012).  Accordingly, the Board finds that a remand is required to provide her with the hearing she had requested.  See 38 C.F.R. § 20.700 (2012).


To ensure compliance with due process requirements, this appeal is REMANDED to the RO/AMC for the following action:

The RO/AMC should schedule the claimant for a Board videoconference hearing in accordance with her request.  The letter notifying her of the time and place to report should be associated with the file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

